                      Case 1:19-cv-01640-LGS Document 89 Filed 09/09/20 Page 1 of 2




JAMES E. JOHNSON                            THE CITY OF NEW YORK                                 NICOLETTE PELLEGRINO
Corporation Counsel                                                                               Assistant Corporation Counsel
                                           LAW DEPARTMENT                                                 Phone: (212) 356-2338
                                                                                                            Fax: (212) 356-3509
                                                  100 CHURCH STREET                                Email: npellegr@law.nyc.gov
                                                  NEW YORK, NY 10007

                                       REQUEST TO FILE UNDER SEAL
        September 8, 2020             Application GRANTED. The September 8, 2020, status letter at Dkt. No. 88 shall be
                                      filed under seal. Only Christopher Hiram Cano, Nicolette Pellegrino, the City of New
                                      York, New York City Health and Hospitals Corporation, Correctional Officers Chisolm,
        VIA E.C.F.                    Santiago, Murray, and Captains Robinson and Charles shall have access to the letter
        Honorable Lorna G. Schofield at Dkt. No. 88. Defendants are directed to mail a copy of this order to Pro Se Plaintiff
        United States District Judge  and to file proof of service by September 11, 2020. The Clerk of Court is respectfully
        United States District Court  directed to close the docket entry at No. 87.
        Southern District of New York SO ORDERED.
        40 Foley Square               Dated: September 9, 2020
        New York, New York 10007               New York, New York

                 Re:      Christopher Hiram Cano v. City of New York, et al.,
                          19 Civ. 1640 (LGS)

        Your Honor:

                       I am an Assistant Corporation Counsel in the Special Federal Litigation Division
        of the New York City Law Department and the attorney representing defendants City of New
        York, New York City Health and Hospitals, New York City Department of Correction (“DOC”)
        Captains Charles and Robinson, and DOC Officers Chisolm and Santiago (collectively,
        “Defendants”) in the above-referenced matter.1 Defendants write to respectfully request that the
        Defendants be permitted to file their anticipated September 8, 2020 status letter under seal
        because it discusses matters and documents which have been explicitly protected from disclosure
        by the Court’s September 26, 2019 Stipulation of Confidentiality and Protective Order
        (hereinafter, “Protective Order”) and also concerns other private and/or confidential matters
        concerning Plaintiff. (See Dkt. No. 37 at ¶ 2(f).)

                       By way of background, Plaintiff was scheduled to be deposed by Defendants at
        the Manhattan Detention Complex on October 31, 2019. However, on October 29, 2019, the
        Defendants learned that Plaintiff was discharged from DOC custody into the custody of New
        York State. (See Dkt. Nos. 44, 45.)



        1
          Upon information and belief, DOC Officer Murray has not been served with process and, thus, is not yet
        a proper party to this action.
          Case 1:19-cv-01640-LGS Document 89 Filed 09/09/20 Page 2 of 2




                Upon information and belief, on November 8, 2019, former Assistant Corporation
Counsel Samantha J. Pallini provided the Court, under seal, with an update with respect to the
Plaintiff’s custody status and relevant criminal case, which are confidential pursuant to HIPAA
and the Protective Order. Pursuant to the Protective Order, “[a]ny records unsealed as a result of
Plaintiff’s properly executed authorization for the unsealing of records pursuant to New York
Criminal Procedure Law §§ 160.50 and 160.55, particularly pertaining to Bronx Supreme Court
Indictment No. 02396/2016[,]” are to be designated confidential materials and protected from
disclosure to third parties, except those persons listed in paragraph 5. (See Dkt. No. 37 at ¶ 2(f).)

                Here, the contents of the Defendants’ anticipated September 8, 2020 status letter
concern the Plaintiff’s custody status and certain disclosure on the public docket may violate
HIPAA. In addition, the information contained in the Defendants’ anticipated letter also directly
relates to Plaintiff’s Bronx Supreme Court Indictment No. 02396/2016, which includes records
that are not publicly available and which are protected by the Protective Order.

               Accordingly, the Defendants’ anticipated filing contains confidential information,
and the Defendants respectfully request the Court’s permission to file the Defendants’
anticipated September 8, 2020 letter under seal.2

               The Defendants thank the Court for its consideration.

                                                       Respectfully submitted,

                                                       ___/s/_ Nicolette Pellegrino_____
                                                       Nicolette Pellegrino
                                                       Assistant Corporation Counsel
                                                       Special Federal Litigation Division

CC:    VIA FIRST CLASS MAIL
       Christopher Hiram Cano
       Rose M. Singer Center
       19-19 Hazen Street,
       East Elmhurst, New York 11370




2
  The Defendants will file their anticipated September 8, 2020 Status Letter under seal through the ECF
system subsequent to filing their instant request.


                                                  2
